Citation Nr: 1121601	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  10-27 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1942 to November 1945.  He died in August 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied entitlement to service connection for the cause of the Veteran's death.

In December 2010 the appellant testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran died in August 2008.  The certificate of death listed the immediate cause as dementia and underlying causes as Alzheimer's and multiple cerebral infarcts.  Other significant conditions contributing to death but not resulting in the underlying cause were listed as coronary artery disease, chronic obstructive pulmonary disease, and vascular disease.  

At the time of his death, service-connected disabilities included amputation of the left foot above the ankle (rated as 40 percent disabling), residuals of fracture of the first 3 metatarsals of the right foot (rated as 20 percent disabling), and a well-healed scar from a penetrating wound on the left hand (rated as noncompensable).

The appellant contends that the Veteran was unable to exercise due to his left foot amputation, and therefore, he developed vascular disease, which was a contributing cause of his death.

In order to establish service connection for the cause of the veteran's death, the evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992); Ventigan v. Brown, 9 Vet. App. 34, 36 (1996).

In a VA examination report dated in June 2001, the Veteran disclosed a 70 pack year history of chewing tobacco use with two years of abstinence [since 1999].  He denied other tobacco use.

Contemporaneous private treatment records dated from March to June 2008 from the Veteran's private physician, Dr. Wade, reflect that he was hospitalized during March and April following a stroke.  The discharge diagnosis included stroke, ischemic cardiomyopathy, coronary artery disease, chronic obstructive pulmonary disease, hypertension, and chronic anemia.  Subsequent records included certification for home health care services until June 2008.

In October 2008 Dr. Wade stated that after the amputation of the Veteran's left foot during World War II, he developed numerous medical problems, including vascular disease of both heart and brain and several strokes.  He stated that the loss of the Veteran's foot made it more difficult for him to recover.  He also opined that the Veteran's inability to maintain an adequate exercise regimen in his pre-morbid condition probably contributed to his bedridden status at death and possibly to some development of his vascular disease.

In March 2009 Dr. Wade provided another medical opinion.  He indicated that the Veteran died in his late 80s secondary to complications due to extensive vascular disease of which he had no family history, he had coronary artery disease and cerebral vascular disease, and he suffered from vascular disease for numerous years prior to and up to his death, which was directly related to his underlying vascular disease.  He stated that obviously, the Veteran's age had a lot to do with his vascular disease.  He also opined that the Veteran's inactivity and inability to control some of the risk factors associated with vascular disease secondary to his amputation probably also contributed to the development [of vascular disease]. 

Unfortunately, both medical opinions provided by Dr. Wade are speculative in nature (the Veteran's limitations from his amputation "possibly" or "probably" contributed to the development of vascular disease) and are unsupported by a fully articulated medical rationale or contemporaneous medical records.  Therefore, the AMC/RO should obtain a VA medical opinion to provide further clarification regarding the cause of the Veteran's death and whether his service-connected left foot amputation disability contributed to the development of vascular disease, which itself was listed as a contributing cause of death.

Prior to obtaining a VA medical opinion, however, the AMC/RO should attempt to obtain and associate with the claims folder additional private treatment records from Dr. Wade  In December 2010 the appellant testified that Dr. Wade had been the Veteran's primary care doctor since 1997, treating him three to four times per year.  As the claims folder contains records from Dr. Wade dated only from March to June 2008, the AMC/RO should request available treatment records from Dr. Wade dated from 1997 and subsequent.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release, the AMC/RO should request private treatment records from Dr. Wade, dated from 1997 and subsequent.  If any requested records are unavailable, then the file should be annotated as such and the appellant and her representative should be so notified.

2.  After the above has been completed to the extent possible, the entire claims file and a copy of this remand must be provided to a VA vascular physician for a thorough review of the records and to obtain a medical opinion as to whether the Veteran's left foot amputation disability contributed to vascular disease, which was listed as a condition contributing to death.  

Specifically, the physician should provide a medical opinion as to whether it is at least as likely as not (a 50 percent probability) that the Veteran's service connected disabilities (left foot amputation, residuals of fracture first 3 metatarsals right foot, and left hand scar), including inactivity related to those disabilities, contributed to the development of vascular disease.  In addition, the physician should opine whether the Veteran's service connected disabilities materially contributed to or hastened the Veteran's death.  A complete rationale for all opinions expressed should be set forth in the physician's report.  The physician's report should discuss the relevance of the Veteran's service connected foot disabilities, his age at the time of death, his 70 pack year history of chewing tobacco use, or other relevant factors, in relation to the development of vascular disease and the Veteran's demise.  

3.  After the development requested above has been completed, the record should be reviewed.  If the benefit sought on appeal remains denied, then the appellant and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


